Citation Nr: 0600782	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  01-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right knee injury with chondromalacia patella, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from August 1974 to August 
1980. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2003.  This matter was 
originally on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's right knee 
disability is manifested by limitation of motion on flexion 
that is noncompensable under the applicable diagnostic code, 
but it is accompanied by objectively demonstrated pain, and 
it is manifested by extension generally limited to no more 
than 10 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 10 percent for service-connected residuals of a right knee 
injury with chondromalacia patella (limitation of motion on 
flexion) have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5099-5010 (2005).  

2.  The schedular criteria for a separate rating of 10 
percent, but not higher, for limitation of motion on 
extension of the right knee have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5261 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and Veterans Claims Assistance Act of 2000 

Pursuant to the Board's July 2003 Remand, the Appeals 
Management Center (AMC) afforded the veteran a VA examination 
in May 2004.  A review of the report on the May 2004 VA 
examination discloses that the examiner reviewed the claims 
file and addressed the applicable diagnostic rating criteria.  
Thus, the Board finds that the examination report is adequate 
for evaluation purposes.  38 C.F.R. § 4.2 (2005).  Based on 
the foregoing, the Board finds that the AMC complied with the 
Board's July 2003 Remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2000 rating decision, 
December 2000 Statement of the Case (SOC), February 2001 
Supplemental Statement of the Case (SSOC), and January 2005 
SSOC, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach this decision.  The December 2000 
SOC and February 2001 SSOC provided the veteran with notice 
of laws and regulations pertinent to his claim.  Neither the 
SOC nor the SSOC cited the law and implementing regulations 
of the VCAA; however, the veteran is not prejudiced by this 
omission as he was advised of the substance of the VCAA in 
the March 2004 letter described below.  

In the March 2004 letter, the AMC advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence necessary to substantiate his claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to an increased 
rating for his service-connected right knee disability.  The 
Board also recognizes that the VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Nevertheless, the case was 
reconsidered again in January 2005 and the SSOC was provided 
to the veteran.  Also, the Board notes that the notice was 
provided by the AMC prior to the most recent transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, in addition to the 
development conducted in connection with the July 2003 
Remand, the Board notes that the RO scheduled the veteran for 
a travel board hearing, which was held before the undersigned 
Veterans Law Judge in February 2002.  The claims file shows 
that records from the Cleveland Clinic Foundation and 
Department of Labor have been obtained.  The veteran has not 
made the RO, AMC, or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.     


Procedural History and Evidence

By a May 1982 rating decision, the RO granted service 
connection for chondromalacia of the right knee, residuals of 
injury, and assigned a 10 percent rating effective from 
January 18, 1982, the date of receipt of the veteran's claim.  
In November 1999, the veteran filed the instant claim for an 
increased disability rating.  The 10 percent rating remains 
in effect. 

A November 1999 VA treatment record showed that the veteran 
reported that his right knee "went out" yesterday.  The 
examiner noted that the veteran wore a knee immobilizer.  The 
physical examination revealed swelling, effusion, and 
tenderness in the right knee. 

Records from the Cleveland Clinic Foundation included a 
November 1999 record that noted that the veteran reported 
that he had been doing "reasonably well" in regard to his 
right knee until one week ago.  He described that when he 
walked down the stairs his right knee gave out on him.  He 
experienced significant pain and swelling.  He was seen at 
the VA hospital and x-rays were obtained.  He was placed on 
crutches and a knee immobilizer.  He was now here at the 
Cleveland Clinic for a follow-up.  Dr. J.A. reported that the 
physical examination revealed 2+ or 3+ level of effusion in 
the right knee.  The veteran had marked tenderness to 
palpation in the parapatellar region, but especially in the 
medial region and over the femoral origin of the medial 
patellofemoral ligament.  His knee was otherwise stable.  He 
had generalized joint line tenderness, but not specific.  He 
had marked apprehension with patellofemoral compression 
and/or attempted subluxation and his patella was hypermobile.  
Dr. J.A. noted that other than some bony irregularity 
(chronic) over the inferior third of the patella, x-rays of 
the right knee were unremarkable.  Dr. J.A. reported that 
there was a patellar tilt noted on the lateral x-rays, but he 
thought that was a product of the knee effusion.  Dr. J.A. 
commented that he believed that the veteran had an episode of 
acute right knee patellar subluxation/dislocation.  Dr. J.A. 
recommended physical therapy, continued use of an immobilizer 
for an additional three weeks, and weaning to a cane.  Dr. 
J.A. also indicated that he would like to fit the veteran 
with a Palumbo brace that he would wear during the daytime. 

A March 2000 record noted that the veteran had no new 
complaints and that he felt better.  His only complaint was 
that his brace tended to slip down around his ankle.  Dr. 
J.A. noted that the physical examination revealed trace or no 
effusion in the right knee.  Dr. J.A. noted that the veteran 
had patellofemoral crepitation.  Dr. J.A. indicated that the 
veteran had apprehension, but in general, the knee looked 
"much better" than it did a few months ago.  Dr. J.A. 
provided an assessment of "[s]atisfactory."  A July 2000 
record noted that the veteran's symptoms were unchanged.  Dr. 
J.A. noted that the veteran had parapatellar apprehension and 
discomfort, but added that the veteran's major complaints at 
that time were secondary to his back spasms.  Dr. J.A. 
reported that the physical examination revealed full range of 
motion in the knee.  There was no effusion and minimal 
crepitation.  The patella subluxated laterally with terminal 
extension.  Dr. J.A. provided an assessment of 
"patellofemoral arthralgias, chronic condition." 

Records from Dr. E.G. included a January 2001 letter in which 
Dr. E.G. reported on the history of the veteran's right knee 
disability.  Dr. E.G. indicated that the veteran related that 
he still experienced pain, swelling, weakness, locking, 
giving way, loss of motion, stiffness, trouble getting out of 
a chair, and trouble going up and down steps.  The veteran 
used a brace.  He missed time off and on from work, but 
currently still worked as a distribution clerk.  Dr. E.G. 
reported that the physical examination revealed diffuse 
tenderness about the right knee.  The veteran's knee was 
puffy and probably had a small amount of effusion.  The grind 
test was positive, but the apprehension sign was negative.  
Ecchymosis was not present.  Patellofemoral crepitation was 
not present.  Extension was to 5 degrees and flexion was to 
85 degrees.  He had a limp on the right.  He could not 
perform a squat on the right leg.  His knee was stable in 
extension as well as on "slight flexion."  The pivot shift, 
Lachman, and drawer signs were unremarkable.  He ambulated 
with a cane.  There was no measurable quadriceps atrophy in 
the right thigh.  Dr. E.G. provided an impression of right 
knee sprain.  Dr. E.G. commented that the veteran would be 
treated conservatively with prescribed medication and home 
exercise programs.  Dr. E.G. also added that a TENS unit 
would be beneficial.  

A February 2001 record noted that a physical examination 
revealed that the veteran had an antalgic gait on the right.  
There was diffuse tenderness about the right knee.  He had a 
range of motion of 5 to 80 degrees.  His knee was stable.  A 
July 2001 record indicated that the veteran continued to 
work.  He complained of considerable difficulty going up and 
down the steps.  He indicated that his knee tended to buckle 
and give out.  He was on restricted duties.  The physical 
examination revealed that he had diffuse tenderness above the 
knee.  There was some puffiness and possibly a small amount 
of effusion in the knee.  His knee was stable.  He lacked 5 
degrees of extension and flexed to 50 degrees.  The grind 
test was slightly positive.  There was no increased warmth or 
redness.  A July 2001 radiology report noted that x-rays of 
the right knee revealed probable slight narrowing of the 
medial joint space as interpreted by Dr. E.G.  A July 2001 
report on a magnetic resonance imaging (MRI) scan of the 
right knee noted the following impressions:  lateral patellar 
tilt with grade IV chondromalacia patellar with marrow edema 
and inflammation of Hoffa's fat pad; minimal inflammation of 
the synovial sheath of the anterior cruciate ligament with 
normal cruciate ligaments; normal medial and lateral menisci; 
normal hyaline cartilage of the medial and lateral 
tibiofemoral compartments; and normal collateral ligaments. 

A January 2002 record noted that the veteran complained of 
increasing pain in his right knee.  He indicated that he 
worked in the Post Office as a mail clerk and that although 
the job involved sitting, he also did a fair amount of 
walking on a hard cement floor, which he believed aggravated 
his knee.  He reported that he had to stop work on January 
18, 2002 because of increasing pain.  The physical 
examination revealed a diffusely tender knee.  There was no 
swelling or increased warmth.  He lacked 10 degrees of 
extension and had flexion to approximately 120 degrees.  The 
grind test was positive.  Dr. E.G. provided an impression of 
right knee sprain with chondromalacia of the patella.  Dr. 
E.G. ordered that the veteran receive a series of three 
Hyalgan injections in the right knee and orthopedic 
shoes/orthotics to diminish the shock that his knees received 
when he walked on a hard cement floor.  

At a February 2002 travel board hearing, the veteran 
testified that he currently experienced swelling, soreness, 
give away, redness, warmth, balance problems, and spasms in 
his right knee.  He related that he was on medication and 
that he continued to use a knee brace and cane.  On the job, 
he experienced discomfort, swelling, and give away in his 
right knee.  He indicated, however, that he was currently 
"out of work for six weeks."  He reported that he stopped 
working in January 2002, having worked at the Post Office 
since September 1983.  He indicated that he had some 
"roughness" underneath his knee and that he was considering 
some options as far as treatment was concerned for his knee.  
His status (leave or terminated) at work was not clear.  He 
testified that he had not been treated by VA in 10 years.  He 
indicated that he received treatment from Cleveland Clinic 
from 1989 to 2000.  He testified that his other nonservice-
connected disabilities had an impact on his ability to work.  

Additional records from Dr. E.G. included records dated in 
April 2002 that showed that the veteran underwent the three 
Hyalgan injections.  Dr. E.G. noted that he felt and the 
veteran agreed that the veteran could try to return to work 
in a few days.  After the third injection, Dr. E.G. commented 
that he was unsure whether the injections had helped.  Dr. 
E.G. noted that the veteran last worked on January 23, 2002 
at which time "he was taken off work" because of troubles 
with his right knee and he had not returned to work since 
that time.  Thereafter, a May 2002 record noted that the 
veteran complained that he still had some pain, but he 
thought the injections might have given him some help.  Dr. 
E.G. noted that the veteran returned to work in approximately 
early April of 2002.  Dr. E.G. reported that the physical 
examination revealed that the knee lacked 10 degrees of 
extension and had flexion to 120 degrees.  There was some 
tenderness over the medial joint line.  The knee was stable 
and there was no effusion or increased warmth.  Dr. E.G. 
provided an impression of right knee subluxation.  Dr. E.G. 
indicated that the veteran could continue to work.  A June 
2002 record showed that the veteran complained of some aching 
in the right knee, but he was able to work as far as the 
right knee was concerned.  Dr. E.G. indicated that the 
veteran was currently off work because of an unrelated back 
injury.  The veteran indicated that he had not had any recent 
swelling, locking, or giving way.  He further indicated that 
his job at work involved mainly sitting and that the job was 
now a permanent position for him.  Dr. E.G. reported that the 
physical examination revealed slight tenderness over the 
medial joint line.  The veteran had complete extension and 
lacked "four inches" of flexion.  His knee was stable and 
there was no effusion or increased warmth.  Dr. E.G. provided 
an impression of right knee sprain and commented that the 
veteran may work in a sitting position.  

In a June 2002 letter, Dr. E.G. explained that because of the 
flare-up of the veteran's right knee, he felt that the 
veteran was not able to work from January 2002 to June 2002.  
A June 2002 record noted that the veteran reported that he 
had been working four hours per day and that he was not 
taking his medicine.  He indicated that he had been doing a 
lot of walking, riding a bicycle, and swimming for his knee.  
He still had difficulties with his knee that included trouble 
squatting and negotiating stairs.  He continued to use a 
cane.  At times, he noted some puffiness and swelling.  
Overall, he felt that the Hyalgan injections did give him 
some help.  The physical examination revealed the right sided 
limp.  The knee was moderately tender in a diffuse manner.  
His knee lacked 10 degrees of extension and had flexion to 
120 degrees.  His knee was stable, but tender over the medial 
joint lines and medial femoral condyle.  Dr. E.G. noted that 
the veteran may work four hours a day and should continue at 
this level.  

A July 2002 record noted that the veteran complained of 
occasional aching in his right knee.  He felt, however, that 
he could return to work full-time as a clerk with no 
restrictions other than using a cane.  He continued to use a 
knee brace.  The physical examination revealed a slight 
restriction of motion in the right knee.  The grind test was 
negative.  His knee was stable and there was no effusion or 
increased warmth.  Dr. E.G. provided an impression of 
subluxation of the right knee.  Dr. E.G. commented that the 
veteran may return to work eight hours per day as a full-time 
clerk with the only restriction being that he needed to use 
his cane.  A November 2002 record showed that the veteran 
complained of knee pain and that he had trouble with kneeling 
and squatting.  He worked full-time, although he periodically 
missed some time at work because of knee pain.  His right 
knee brace had almost worn out.  He found that exercising at 
the YMCA had been helpful for maintaining his knee and 
requested permission to continue to do this activity.  The 
physical examination revealed that the veteran moved slowly.  
He was able to ambulate without the cane, but he did have a 
slight limp.  The knee was diffusely tender without effusion 
or increased warmth.  The grind test was slightly positive.  
The knee had complete extension, but flexed to approximately 
90 to 100 degrees.  The knee was stable.  Dr. E.G. provided 
an impression of right knee sprain.  Dr. E.G. ordered the 
veteran a new brace and indicated that the veteran may work.  

A March 2003 record showed that the veteran still complained 
of pain and difficulty with negotiating the stairs.  He still 
worked at the Post Office as a mail clerk sorting mail.  The 
physical examination revealed a moderately, but diffusely 
tender knee.  His knee flexed from 5 degrees to 80 degrees.  
The grind test was unremarkable.  The knee "seemed stable."  
Dr. E.G. provided an impression of knee sprain.  Dr. E.G. 
indicated that the veteran may work.  An MRI was ordered in 
light of the veteran's continued and periodic flare-ups of 
pain.  A March 2003 record noted that the physical 
examination revealed that the veteran's knee lacked 10 to 15 
degrees of extension and that he had flexion to 115 to 120 
degrees.  His knee was stable and tender over the medial 
joint lines.  There was no swelling, increased warmth, or 
redness.  The grind test was slightly positive.  Dr. E.G. 
provided an impression of knee sprain.  Dr. E.G. indicated 
that the veteran may continue to work full-time.  A May 2003 
record showed that the veteran complained of pain and 
increased swelling in his right knee.  He did not work the 
prior day.  The physical examination revealed a somewhat 
puffy right knee.  There was no increased warmth or redness.  
His knee was diffusely tender.  His knee in the recumbent 
position seemed to have complete extension but probably 
lacked about 15 to 20 degrees of flexion.  He had an antalgic 
gait on the right and he used a cane.  Dr. E.G. provided an 
impression of knee sprain.  Dr. E.G. indicated that the 
veteran may return to work that day.  

A June 2003 record noted that the veteran complained of knee 
pain.  He remained a mail clerk and it was noted that the 
veteran did a fair amount of walking and standing.  The 
physical examination revealed diffuse tenderness, but no 
swelling or increased warmth in the knee.  The knee lacked 15 
degrees of extension and had flexion to approximately 120 
degrees.  His knee was stable and there was no effusion.  The 
knee was tender over the medial joint line.  The grind test 
was slightly positive.  Dr. E.G. provided an impression of 
knee sprain.  Dr. E.G. indicated that the veteran could 
continue to work eight hours per day.  Lastly, a July 2003 
record noted that the veteran continued to experience aching 
in his knee and that his brace had been quite helpful.  He 
reported that he had been laid off at the Post Office and he 
was not sure when he would be called back.  The physical 
examination revealed a moderately diffuse tender but stable 
knee.  The grind test was slightly positive.  There was no 
increased warmth or redness about the knee or definite 
effusion.  The knee lacked 10 degrees of extension and 
flexion was to 95 degrees passively-beyond that level, the 
veteran complained about a fair amount of discomfort.  Dr. 
E.G. provided an impression of knee sprain.  Dr. E.G. noted 
that "[t]echnically, [the veteran] may work."  

Records from the Department of Labor included an undated 
report from Dr. E.C. that showed that he observed that the 
veteran had a normal gait, although the veteran used a cane.  
The veteran was unable to squat.  Dr. E.C. provided an 
impression of chondromalacia patellae.  In a January 2004 
report, Dr. B.S. reported that the veteran complained of pain 
that did not result in any catching or locking in his right 
knee.  Dr. B.S. observed that the veteran walked with a stiff 
leg type of gait that appeared more antalgic related to his 
lumbar spine than to his knees.  Knee extension and flexion 
were somewhat measured in their motions, but he could bring 
the knee up to full extension.  He had no hamstring 
discomfort.  He could flex to about 110 degrees.  He had no 
major medial lateral instability.  His knee had some 
tenderness along the lateral joint line.  He had a positive 
apprehension sign.  There was some crepitation and evidence 
that he had impingement of osteophytes at the patella and 
peripheral margins of the distal femur and the patella.  
Distally, neurovascular status was intact.  Dr. B.S. 
indicated that x-rays revealed very early arthritic changes 
of the patellofemoral articulation and perhaps early lateral 
osteoarthritis.  Dr. B.S. provided an impression of right 
knee pain and most likely early osteoarthritis of the lateral 
aspect.  

A May 2004 VA examination report noted that the examiner 
reviewed the claims file.  The examiner discussed that the 
veteran had had other injuries to his right knee.  The 
examiner maintained that separating the symptoms from these 
injuries was not possible.  The examiner noted that the 
veteran currently complained of knee pain that included 
retropatellar pain and crepitation.  The veteran complained 
of a "tired, aching feeling" in his knee and fatigability.  
He indicated that he was not working.  He continued to use a 
brace and cane.  He felt like his kneecap was loosened and 
subluxed "a bit" for him.  He experienced no constitutional 
symptoms.  He denied that he used medication.  He related 
that repetitive use did irritate, aggravate, and bother his 
right knee, which caused increased aching, pain, soreness, 
tenderness, and fatigability.  The examiner noted that any 
change in range of motion could not be recorded.  The 
examiner reported that a physical examination showed 
retropatellar knee pain and crepitation.  Range of motion was 
from 0 degrees to 140 degrees of flexion with pain throughout 
the range, moderate in nature.  There was no joint line pain.  
There was no guarding or ankylosis noted.  The knee was 
stable to medial, lateral, anterior, and posterior testing.  
There was no effusion and the McMurray's sign was negative.  
The examiner provided a final diagnosis of residual injury of 
the right knee with chondromalacia of the patella and 
arthritis.  

A May 2004 VA radiograph report noted that x-rays of the 
right knee revealed minimal degenerative arthritic changes of 
the right knee joints as interpreted by the radiologist. 

A July 2004 VA treatment record showed that the veteran was 
seen for low back and neck pain during which time he also 
complained that his "legs" give out on him. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the veteran's right knee disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

The veteran's service-connected residuals of a right knee 
injury with chondromalacia patella is currently rated by 
analogy to arthritis due to trauma under Diagnostic Code 5010 
and assigned a 10 percent rating there under.   

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R.   § 4.71a, 
Diagnostic Code 5010 (2005).

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).
When however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
Id.   The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2005).  The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R.           § 4.71a, Diagnostic Code 
5003, Note (2) (2005).  

Limitation of knee motion is evaluated under Diagnostic Codes 
5260 and 5261.

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a 10 percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Analysis

The veteran's demonstrated range of motion in the right knee 
at the May 2004 VA examination does not meet the criteria for 
a compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  With the single exception of an 
examination conducted in July 2001, the range of motion 
findings noted in the Cleveland Clinic Foundation records and 
Dr. E.G.'s records overwhelmingly showed that demonstrated 
range of motion in the right knee on flexion did not meet the 
criteria for a compensable rating under Diagnostic Code 5260 
as well.  Therefore, the current disability rating of 10 
percent is appropriate where limitation of motion on flexion 
is noncompensable under Diagnostic Code 5260 but the loss of 
motion is due to demonstrable pain.  

In addition to loss of flexion motion, the medical evidence 
also shows that the veteran has loss of motion on extension 
of the knee; therefore, he is entitled to consideration of a 
separate rating for this functional impairment.  See 
VAOPGCPREC 9-04 (providing that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg).  The Board observes that while the 
veteran demonstrated complete range of motion on extension at 
the May 2004 VA examination, the Cleveland Clinic Foundation 
records and Dr. E.G.'s records reflect a loss of motion on 
extension that ranged from 0 degrees to 15 degrees.  
Specifically, the veteran had full extension at six exams 
(July 2000, June 2002, November 2002, May 2003, January 2004, 
May 2004), loss of 5 degrees at four exams (January 2001, 
February 2001, July 2001, March 2003), loss of 10 degrees at 
four exams (January 2002, May 2002, June 2002, July 2003), 
and loss of 15 degrees at only two exams (March 2003 [10 to 
15 degrees], June 2003).  The majority of the foregoing 
findings (approximately 10 out of 16 exams) show that the 
veteran demonstrated a loss of motion on extension, and of 
that majority, the prevailing loss of motion on extension 
(approximately 8 out of 10 exams) was either noncompensable 
(5 degrees) or compensable (10 degrees) at a rate of 10 
percent under Diagnostic Code 5261.  Thus, whether the 
veteran's disability is evaluated under Diagnostic Code 5010 
for noncompensable limitation of motion on extension due to 
pain or evaluated under Diagnostic Code 5261 for limitation 
of extension to 10 degrees, the result is that he is entitled 
to 10 percent, and no more, for the functional loss 
associated with loss of motion on extension of the knee.  

The Board will now consider other diagnostic codes to assess 
whether the veteran is entitled to a rating in excess of 10 
percent or a separate evaluation under any of them.  

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's right knee is 
not manifested by ankylosis.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  To the contrary, 
the medical evidence shows that the veteran has functional 
range of motion in the knee and no amount of limitation of 
knee motion on flexion or extension demonstrated on any of 
the examinations was analogous to an individual with 
ankylosis of the knee.  

In regard to Diagnostic Code 5257 (recurrent subluxation or 
lateral instability of the knee), the May 2004 VA examination 
showed no subluxation or lateral instability of the right 
knee.  There is a remote history of patellar subluxation in 
connection with an injury the veteran sustained in November 
1999, with patellar subluxation noted again on examination in 
July 2000, but Dr. E.G.'s records and the VA examination 
report clearly show that the veteran's knee is not currently 
productive of subluxation or lateral instability.  At times, 
Dr. E.G. provided an impression of "right knee 
subluxation," but at each examination he reported that the 
exam revealed a "stable" knee.  Thus, the clinical findings 
show that the veteran is not entitled to a separate 
evaluation under Diagnostic Code 5257.  

Lastly, the medical evidence shows that the veteran does not 
have dislocation of the semilunar cartilage, symptomatic 
removal of the semilunar cartilage, or impairment of the 
tibia and fibula, on account of his service-connected right 
knee disability, so as to preclude an evaluation under 
Diagnostic Codes 5258, 5259, and 5262.

Thus, the Board finds that the veteran is not entitled to an 
increased rating in excess of 10 percent under Diagnostic 
Code 5010 for noncompensable limitation of flexion motion 
with demonstrable pain, but he is entitled to a separate 
rating of 10 percent, but not higher, under Diagnostic Code 
5261 for limitation of motion on extension of the knee.  

Finally, the Board notes that there is no evidence of record 
that the veteran's service-connected right knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
on account of the right knee disability.  Dr. E.G.'s records 
only document a temporary period in 2002, in which the 
veteran was ordered not to work, after which he returned to 
work on a full-time status for a while.  The veteran was 
reportedly laid off from work in 2003, according to a 
statement he made to Dr. E.G. in July 2003.  A January 2005 
rating decision shows that the RO determined that the 
veteran's nonservice-connected disabilities rendered him 
unemployable, and therefore, awarded him pension benefits.  
Thus, the evidence fails to show that the veteran's right 
knee disability alone causes marked interference with 
employment.

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service-
connected right knee disability interferes with his 
employability, the currently assigned 10 percent ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis where the record fails to show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An increased rating in excess of 10 percent for service-
connected residuals of a right knee injury with 
chondromalacia patella (limitation of motion on flexion) is 
denied.

A separate rating of 10 percent for limitation of motion on 
extension of the right knee is granted, subject to the law 
and regulations controlling the award of monetary benefits.   



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


